MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                    Sep 24 2015, 9:20 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Gregory F. Zoeller
Lawrenceburg, Indiana                                    Attorney General of Indiana
                                                         Cynthia L. Ploughe
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Kevin Owens,                                             September 24, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         15A05-1502-CR-59
        v.                                               Appeal from the Dearborn Superior
                                                         Court
State of Indiana,                                        The Honorable Sally A.
                                                         McLaughlin, Judge
Appellee-Plaintiff.
                                                         Cause No. 15D02-1403-FD-124




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion 15A05-1502-CR-59 | September 24, 2015   Page 1 of 6
                                      STATEMENT OF THE CASE

[1]   Appellant-Defendant, Kevin Owens (Owens), appeals his sentence after

      pleading guilty to operating a vehicle while intoxicated with a prior conviction

      within the past five years, a Class D felony, Ind. Code § 9-30-5-3 (2013).


[2]   We affirm.


                                                       ISSUE

[3]   Owens raises one issue on appeal, which we restate as: Whether Owens’

      sentence is inappropriate in light of the nature of the offense and his character.


                              FACTS AND PROCEDURAL HISTORY

[4]   On March 12, 2014, Owens was stopped on U.S. 50 in Dearborn County,

      Indiana, for driving thirty-two miles per hour above the posted limit. The

      results of a breathalyzer revealed that Owens had a blood alcohol content

      (BAC) of .08. The next day, the State filed an Information, charging Owens

      with: Count I, operating a vehicle while intoxicated (OWI), a Class A

      misdemeanor; and Count II, operating a vehicle while intoxicated with a prior

      conviction within the past five years, a Class D felony. 1




      1
          The record shows that Count I was subsequently dismissed.


      Court of Appeals of Indiana | Memorandum Opinion 15A05-1502-CR-59 | September 24, 2015   Page 2 of 6
[5]   On December 17, 2014, Owens pled guilty to Count II, operating a vehicle

      while intoxicated with a prior conviction within the past five years. Sentencing

      was left open to the trial court. The trial court then accepted the factual basis

      for Owens’ guilty plea. Owens’ sentencing hearing was held on January 22,

      2015, at which the trial court sentenced Owens to an executed sentence of two

      years in the Department of Correction.


[6]   Owens now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION2

[7]   Owens contends that his two-year sentence is inappropriate in light of the

      nature of the offense and his character. Indiana Appellate Rule 7(B) provides

      that we “may revise a sentence authorized by statute if, after due consideration

      of the trial court’s decision, [we find] that the sentence is inappropriate in light

      of the nature of the offense and the character of the offender.” The burden is on

      the defendant to persuade the appellate court that his or her sentence is

      inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).




      2
        Pursuant to Indiana Administrative Rule 9(G)(2)(b) and Indiana Code section 35-38-1-13, the presentence
      investigation (PSI) report must be excluded from public access. However, in this case, the information
      contained in the PSI report “is essential to the resolution” of Owens’ claim on appeal. Ind. Admin. Rule
      9(G)(7)(a)(ii)(c). Accordingly, we have included confidential information in this decision only to the extent
      necessary to resolve the appeal.

      Court of Appeals of Indiana | Memorandum Opinion 15A05-1502-CR-59 | September 24, 2015             Page 3 of 6
       “Ultimately the length of the aggregate sentence and how it is to be served are

       the issues that matter.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

       Whether we regard a sentence as appropriate at the end of the day turns on our

       sense of the culpability of the defendant, the severity of the crime, the damage

       done to others, and a myriad of other considerations that come to light in a

       given case. Id.


[8]    The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). The sentencing range for a Class D felony is six months to

       three years, with one and one-half years being the advisory term. I.C. § 35-50-

       2-7. Here, the trial court sentenced Owens to an executed sentence of two

       years, which is below the maximum sentence.


[9]    As to the nature of the offense, Owens states in his appellate brief that:

               [t]he nature of his crime is that [he] operated a vehicle with a
               BAC of .08 which is the minimum illegal level of intoxication.
               There is nothing in the probable cause [affidavit] to demonstrate
               that his actions were outside the scope of what one would expect
               for a typical OWI. For instance, nothing suggests Owens drove
               in an extremely hazardous manner, that he disobeyed the officer
               or that he placed anyone other than himself in any real danger.

               (Appellant’s Br. p. 4).


[10]   Despite his claims, the probable cause affidavit stated that a caller alleged that

       Owens nearly hit her vehicle while driving. Moreover, Owens was stopped for

       doing seventy-seven miles per hour in a forty-five mile per hour zone. The
       Court of Appeals of Indiana | Memorandum Opinion 15A05-1502-CR-59 | September 24, 2015   Page 4 of 6
       officer who initiated the stop observed that Owens had slurred speech, his eyes

       were glassy, and he had an abusive attitude towards the officer. In addition, the

       officer asked Owens to perform a one leg stand, a walk and turn, and a gaze

       nystagmus test to determine if he was impaired, and Owens failed all of them.

       Also, Owens had an alcohol concentration level of .08 grams of alcohol per 210

       liters of breath. In light of the foregoing, Owens’ crime was not as mundane as

       he suggests. Besides, this was Owens’ fourth conviction of OWI with the first

       one being in Ohio in 1997, the second in Indiana in 2006, and the most recent

       one in Kentucky in 2009.


[11]   As to Owens’ character, not only does Owens have three prior convictions for

       OWI, the record shows that he has an extensive criminal history. Owens’

       criminal record dates back to 1990, and it includes ten contacts with law

       enforcement in Kentucky. Some of these contacts include: assault, theft of

       motor vehicle registration, alcohol intoxication in a public place, domestic

       violence, shoplifting, and resisting arrest. While Owens pled guilty to the

       current offense, the State dismissed the remaining charge. At the sentencing

       hearing, the trial court noted that Owens had had at least three opportunities to

       address his alcohol problem through alternative sentencing arrangements but he

       continues to commit the same alcohol-related offenses.


[12]   Accordingly, we find that Owens’ history of criminal activity is indicative of his

       disregard for the law and provides ample justification for the sentence imposed.

       Owens has failed to persuade this court that his two-year sentence was

       inappropriate.

       Court of Appeals of Indiana | Memorandum Opinion 15A05-1502-CR-59 | September 24, 2015   Page 5 of 6
                                               CONCLUSION

[13]   In light on the foregoing, we conclude that Owens’ sentence is not

       inappropriate in light of the nature of the offense and his character.


[14]   Affirmed.


[15]   Brown, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Opinion 15A05-1502-CR-59 | September 24, 2015   Page 6 of 6